West, J.
Plaintiff in error was charged in an indictment containing two counts with forgery and uttering.a forged instrument. There was a trial resulting in a verdict of guilty as charged. To review the judgment imposing sentence writ of error was taken from this court.
' It is an indictment against the same defendant, the assignments of error are identical and the questions presented are the same as those contained in the record in the case of Myers v. State decided today. The judgment will be affirmed upon authority of that case.
Affirmed.
Browne, O. J., and Taylor, Whiteield and Ellis, J. J., concur.